DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1 – 5, 12 – 16, and 20 allowed.
The closest prior art teaches a method of decoding an image based on an intra prediction mode by an apparatus, the method comprising: obtaining a most probable mode (MPM) flag informing whether an MPM is applied to a current block, the MPM denoting a mode in which an intra prediction mode of the current block is derived from an intra-predicted block around the current block; configuring an MPM list based on whether intra prediction modes of left and upper neighboring blocks of the current block meet a predefined condition, obtaining an MPM index indicating a specific intra prediction mode in the MPM list; and generating a prediction block of the current block based on an intra prediction mode specified by the MPM index.  However, the closest prior art does not teach wherein the configuring the MPM list includes: deriving a first MPM list based on that the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block are non-angular modes, and wherein the first MPM list comprises a horizontal intra prediction mode a value of which is 18, a vertical intra prediction mode a value of which is 50, an intra prediction mode having a value of 46 obtained by subtracting 4 from the value of the vertical intra 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487